Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 10/16/2019 and IDS received 10/16/2019 have been entered.

Election
Applicant’s election without traverse of Group I in the reply filed on 1/4/2022 is acknowledged. 
Claims 1-3 and 10-20 are presented for examination on the merits. 
Priority
This application claims benefit of 62/696,154 (filed 7/10/2018).

Specification
Information Disclosure Statement
The references on pages 49-51 of specification are not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claim 10 is objected to because of the following informalities:  please spell out “PCSK9” in line 17 at least in the first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sneck (J of Lipid Research, 2012, 53:1832-1839, IDS).
Sneck teaches a method of measuring size of LDL aggregates (page 1832, title and abstract). 
For Claims 1-3: the reference teaches a method comprising: providing a LDL particles from human blood plasma/serum sample (page 1833, left column, 3rd full paragraph, line 2++); mixing the LDL particles with a sphingomyelinase enzyme in a solution at acidic pH (page 1833, right column, 1st-2nd paragraph); detecting formation of LDL aggregates in the solution (page 1833, right column, 4th paragraph, line 9++); and measuring the size of the detected LDL aggregates (page 1833, right column, 4th paragraph, line 11++): with average size 200-600 nm (page 1835, right column, 2nd full paragraph, line 16++, for claim 3). 
claim 13, the reference teaches isolation of LDL from human plasma/serum by ultracentrifugation (page 1833, left column, 3rd full paragraph, line 3++).
For claim 14, the reference teaches prior to mixing, determining the size of the LDL particles at/near time 0 hr (page 1834, Fig. 1B).
For claims 15-17, the reference teaches the acidic pH is 5.5 (page 1833, right column, 2nd paragraph, line 4++) at a temperature of about 37oC (page 1833, right column, 2nd paragraph, line 5++) and using dynamic light scattering to detect LDL aggregates (page 1833, right column, 4th  paragraph, line 13++).
For claim 19, the reference teaches measuring the size of the detected LDL aggregates about 2 hours after mixing the LDL particles with the sphingomyelinase enzyme (page 1836, Fig. 3A).

Claims 1-3, 10-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruuth (European Heart J, 2018, 39:2562-2573, IDS).
Ruuth teaches a method of measuring size of LDL aggregates (page 2562, title). 
For Claims 1-3: the reference teaches a method comprising: providing a LDL particles from human blood plasma/serum sample (page 2563, right column, 1st full paragraph++); mixing the LDL particles with a sphingomyelinase enzyme in a solution at acidic pH (page 2564, left column, line 8++); detecting formation of LDL aggregates in the solution (page 2564, right column, 7th  paragraph, line 7++); and measuring the size of the detected LDL aggregates (page 2565, Fig. 1): with median size 200 nm (page 2564, right column, 1st full paragraph, line 8++, for claim 3). 
For claim 13, the reference teaches isolation of LDL from human plasma/serum by ultracentrifugation (page 2563, right column, 4th full paragraph, line 2++).
For claim 14, the reference teaches prior to mixing, determining the size of the LDL particles at/near time 0 hr (page 2564, Fig. 1B).
For claims 15-17, the reference teaches the acidic pH is 5.5 (page 2564, left column, line 5++) at a temperature of about 37oC (page 2564, left column, line 9++) and using dynamic light scattering to detect LDL aggregates (page 2564, right column, 7th  paragraph, line 7++).
claim 19, the reference teaches measuring the size of the detected LDL aggregates about 2 hours after mixing the LDL particles with the sphingomyelinase enzyme (page 2564, Fig. 1B).
For Claim 10: the reference teaches a method comprising: providing a LDL particles from human blood plasma/serum sample (page 2563, right column, 1st full paragraph++) that has been taking a cholesterol lowering medication/as cholesterol absorption inhibitor: statin (page 2566, Table 1, row 9, and Table 2 row 8); mixing the LDL particles with a sphingomyelinase enzyme in a solution at acidic pH (page 2564, left column, line 8++); detecting formation of LDL aggregates in the solution (page 2564, right column, 7th  paragraph, line 7++); and measuring the size of the detected LDL aggregates (page 2565, Fig. 1): with median size 200 nm (page 2564, right column, 1st full paragraph, line 8++, for claim 3). 
For claim 11, the reference teaches administering to the human subject a supplement comprising a plant stanol: vegetable oils (page 2567, left column, line 14++).
For claim 20, the reference teaches the human subject has a cardiovascular disease (page 2565, left column, 1st full paragraph, line 2++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3 and 10-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Sneck and Ruuth.
Sneck and Ruuth teach what is above as applied.
Sneck and Ruuth do not explicitly teach the plant stanol is administered to the human subject at an amount of 1-3 grams daily as recited in claim 12, measuring the size of LDL aggregates every 15 to 30 minutes up to 6 hrs after mixing the LDL particles with the enzyme as recited in claim 18. However, Sneck teaches measuring the size of LDL aggregates every hour up to 6 hrs after mixing the LDL particles with the enzyme (page 1836, left column, Fig. 3A).
Ruuth teaches the effect of diet on LDL aggregation with subject consumed healthy diet such as vegetable oils/rich  in plant stanol (page 2567, left column, line 1++).
For Claims 12 and 18 concerning the daily amount of plant stanol and frequency of measuring, both Sneck and Ruuth teach the effect of healthy diet and measuring of LDL aggregates, it would have been obvious to optimize the daily amount and measuring frequency to achieve desirable results. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed parameters are obvious over the cited references, which is “close enough” and the reference provide motivation to achieve accurate measurement.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to administer the claimed plant stanol amount and LDL aggregate measuring frequency.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of sample detecting and Ruuth teaches the effect of diet on LDL aggregation with subject consumed healthy diet such as vegetable oils/rich in plant stanol (page 2567, left column, line 1++) and Sneck teaches measuring LDL aggregates every hour up to 6 hours, therefore it is obvious for one of ordinary skill in the art to optimize the daily amount and frequency of measurement for anticipated success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including the claimed daily amount and frequency of measurement, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier .  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653